Notice of Pre-AIA  or AIA  Status
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12, lines 2-3, “the first station” lacks antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4, 12, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leandro (US 2011/0187590).
Regarding claims 2, 12, 14, Leandro discloses a non-transitory computer-readable recording medium storing a control program causing a processor of a positioning device to execute processing, a positioning method and a positioning device comprising processing circuitry configure to:
calculate (Estimate Float Parameters; paragraph [0140]) a FLOAT solution of a particular position that is an absolute position of a first station, using carrier phases obtained by a plurality of antennas of the first station, without using posture information on the first station;
acquire (Acquire Input Data; paragraph [0123]) the posture information on the first station; and

Regarding claim 4, Leandro discloses wherein the processing circuitry is further configured to calculate a FIX solution of the particular position (Receiver Position), using the FLOAT solution of the particular position (Estimate Float Parameters) and the integer value bias (fig. 10 & 15).
Claims 1, 3, 5-11, 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DAO L PHAN/Primary Examiner, Art Unit 3648